DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
[claim 1] Piel discloses an oven (fig. 1, [0006]) comprising: a cooking chamber (110, fig. 1, [0015])  configured to receive a food product [0016]; and a radio frequency (RF) heating system (200, fig. 2) configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product[0026][0003], wherein the solid state electronic components include power amplifier electronics configured to provide a signal into the cooking chamber via a launcher assembly operably coupled to the cooking chamber via a waveguide assembly (fig. 2,  [0026][0036], see e.g. 270 in fig. 2), wherein the power amplifier electronics are configured to control application of RF energy into the cooking chamber at least in part based on a learning procedure that generates a power cycling between high and low powers when the learning procedure is executed (fig. 2, [0026][0034][0049]), wherein the power amplifier electronics include: a semiconductor die on which one or more RF power transistors (372, fig. 3, [0052]) are fabricated, an output matching network (382, fig. 3, [0052]) configured to provide impedance matching between the semiconductor die and external components operably coupled to an output tab [0050][0052][0053] , and a plurality of bonding wires (369, 368, fig. 3, [0042]) that is bonded at terminal ends thereof to operably couple the one or more RF power transistors of the semiconductor die to the output matching network (fig. 3, 4).  Piel does not expressly disclose that the plurality of bonding wires may be used in a bonding ribbon that has a width of greater than about five times a thickness of the bonding ribbon.
Matsumoto discloses a transistor connection  which is connected externally through a bonding ribbon [0055].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Piel’s plurality of bonding wires into a bonding ribbon in order to reduce the coupling resistance between the contact pad and the wires ([0055]  of Matsumoto) as well as to reduce the amount of space the plurality of  wires use up in the device since they would be combined into a ribbon thereby aiding in miniaturization.

With this modification Piel discloses:

[claim 1] a bonding ribbon (upon modification) that has a width of greater than about five times a thickness of the bonding ribbon (e.g. the twelve wires of 369 which connect to the drain 376 of the transistor in Piel in fig. 3,4 [0045] would be combined into a single ribbon thereby have bonding ribbon that has the widths of the 12 wires (see the 12 wires of 369 in fig. 3)  with a thickness of one wire thickness (see the single wire of 369 in fig. 4).
 [claim 3] The oven of claim 1, wherein the bonding ribbon is formed to include an arcuate section extending out of a plane forming a top surface of both the semiconductor die and the output matching network (e.g. see the arcs of 369 and 368 in fig. 4).
[claim 4] The oven of claim 3, wherein the terminal ends of the bonding ribbon are bent from the arcuate section to be substantially parallel to the top surface of each of the semiconductor die and the output matching network (fig. 4).

Claim(s) 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
[claim 9] Piel discloses power amplifier electronics (fig. 2,  [0026][0036], see e.g. 270 in fig. 2) for controlling application of radio frequency (RF) energy generated using solid state electronic components (200, fig. 2, [0026]) the power amplifier electronics being configured to control application of RF energy in cycles between high and low powers (fig. 2, [0026][0034][0049]), the power amplifier electronics comprising: a semiconductor die on which one or more RF power transistors (372, fig. 3, [0052]) are fabricated; an output matching network (382, fig. 3, [0052]) configured to provide impedance matching between the semiconductor die and external components operably coupled to an output tab [0050][0052][0053]; and a plurality of bonding wires (369, 368, fig. 3, [0042]) that is bonded at terminal ends thereof to operably couple the one or more RF power transistors of the semiconductor die to the output matching network (fig. 3, 4).  Piel does not expressly disclose that the plurality of bonding wires may be used in a bonding ribbon that has a width of greater than about five times a thickness of the bonding ribbon.
Matsumoto discloses a transistor connection  which is connected externally through a bonding ribbon [0055].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Piel’s plurality of bonding wires into a bonding ribbon in order to reduce the coupling resistance between the contact pad and the wires ([0055]  of Matsumoto) as well as to reduce the amount of space the plurality of  wires use up in the device since they would be combined into a ribbon thereby aiding in miniaturization.

With this modification Piel discloses:
[claim 9] a bonding ribbon (upon modification) that has a width of greater than about five times a thickness of the bonding ribbon (e.g. the twelve wires of 369 which connect to the drain 376 of the transistor in Piel in fig. 3,4 [0045] would be combined into a single ribbon thereby have bonding ribbon that has the widths of the 12 wires (see the 12 wires of 369 in fig. 3)  with a thickness of one wire thickness (see the single wire of 369 in fig. 4).
 [claim 11] The power amplifier electronics of claim 9, wherein the bonding ribbon is formed to include an arcuate section extending out of a plane forming a top surface of both the semiconductor die and the output matching network (e.g. see the arcs of 369 and 368 in fig. 4).
[claim 12] The power amplifier electronics of claim 11, wherein the terminal ends of the bonding ribbon are bent from the arcuate section to be substantially parallel to the top surface of each of the semiconductor die and the output matching network (fig. 4).

Claim(s) 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
[claim 17] A method of coupling components in power amplifier electronics (fig. 2,  [0026][0036], see e.g. 270 in fig. 2), the method comprising: providing a semiconductor die on which one or more RF power transistors (372, fig. 3, [0052]) are fabricated within a package of power amplifier electronics configured to control application of radio frequency (RF) energy (fig. 2, [0026][0034][0049]) generated using solid state electronic components (200, fig. 2, [0026]), the power amplifier electronics being configured to control application of RF energy in cycles between high and low powers (fig. 2, [0026][0034][0049]); providing an output matching network (382, fig. 3, [0052])  configured to provide impedance matching between the semiconductor die and external components operably coupled to an output tab of the package proximate to the semiconductor die [0050][0052][0053].  and a plurality of bonding wires (369, 368, fig. 3, [0042]) that is bonded at terminal ends thereof to operably couple the one or more RF power transistors of the semiconductor die to the output matching network (fig. 3, 4).  Piel does not expressly disclose that the plurality of bonding wires may be used in a bonding ribbon that has a width of greater than about five times a thickness of the bonding ribbon.
Matsumoto discloses a transistor connection  which is connected externally through a bonding ribbon [0055].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Piel’s plurality of bonding wires into a bonding ribbon in order to reduce the coupling resistance between the contact pad and the wires ([0055]  of Matsumoto) as well as to reduce the amount of space the plurality of  wires use up in the device since they would be combined into a ribbon thereby aiding in miniaturization.

With this modification Piel discloses:
[claim 17] operably coupling the one or more RF power transistors of the semiconductor die to the output matching network via a bonding ribbon (upon modification), the bonding ribbon having terminal ends thereof bonded to a respective one of the one or more RF power transistors of the semiconductor die and the output matching network (upon modification), wherein the bonding ribbon has a width of greater than about five times a thickness of the bonding ribbon (e.g. the twelve wires of 369 which connect to the drain 376 of the transistor in Piel in fig. 3,4 [0045] would be combined into a single ribbon thereby have bonding ribbon that has the widths of the 12 wires (see the 12 wires of 369 in fig. 3)  with a thickness of one wire thickness (see the single wire of 369 in fig. 4)).
 [claim 19] The method of claim 17, wherein operably coupling the one or more RF power transistors of the semiconductor die to the output matching network via the bonding ribbon comprises forming the bonding ribbon to include an arcuate section extending out of a plane forming a top surface of both the semiconductor die and the output matching network (e.g. see the arcs of 369 and 368 in fig. 4).
[claim 20] The method of claim 19, wherein operably coupling the one or more RF power transistors of the semiconductor die to the output matching network via the bonding ribbon comprises forming the bonding ribbon such that the terminal ends of the bonding ribbon are bent from the arcuate section to be substantially parallel to the top surface of each of the semiconductor die and the output matching network (fig. 4).

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
Piel/Matsumoto disclose the structures of claims 1, 9, and 17 but does not expressly disclose that bonding ribbon has a thickness of 10 microns and a width of 120 microns.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the bonding ribbon have a thickness of 10 microns and a width of 120 microns, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the height and width dimensions affects how much space the ribbon occupies in the structure thereby affecting the amount of miniaturization that is possible.  

Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
Piel/Matsumoto disclose the structures of claims 1 and 9 but does not expressly disclose that the bonding ribbon has a length at least 1.5 times a distance between the semiconductor die and a die on which the output matching network is fabricated.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the bonding ribbon have a length at least 1.5 times a distance between the semiconductor die and a die on which the output matching network is fabricated s, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the length of the bonding ribbon affects how much space the ribbon occupies in the package thereby affecting the amount of miniaturization that is possible.  

With this modification Piel discloses:
[claim 5] The oven of claim 1, wherein the bonding ribbon has a length at least 1.5 times a distance between the semiconductor die and a die on which the output matching network is fabricated (upon modification).
[claim 6] The oven of claim 5, wherein the power amplifier electronics further comprise an input matching network (e.g. 268, fig. 2) which is connected to the transistor), and wherein an additional instance of the bonding ribbon (note that both bonding wires 368 and 369 are turned into ribbons, the bonding ribbon of 368 would the additional ribbon while the ribbon of 368 would be the original ribbon) is provided between an input rail (374, fig. 4) of the semiconductor die and a pad surface of a die (362, fig. 4) on which the input matching network is fabricated.
[claim 7] The oven of claim 6, wherein additional respective instances of the bonding ribbons are provided between an input tab of a package in which the semiconductor die is disposed and the die on which the input matching network is fabricated and between the output tab and the die on which the output matching network is fabricated (see fig. 4, where 374 in the input tab and 376 is the output tab where the ribbons would constitute 368 and 369 upon modification into the ribbons).
[claim 13] The power amplifier electronics of claim 9, wherein the bonding ribbon has a length at least 1.5 times a distance between the semiconductor die and a die on which the output matching network is fabricated (upon modification).
[claim 14] The power amplifier electronics of claim 13, wherein the power amplifier electronics further comprise an input matching network (e.g. 268, fig. 2) which is connected to the transistor), and wherein an additional instance of the bonding ribbon (note that both bonding wires 368 and 369 are turned into ribbons, the bonding ribbon of 368 would the additional ribbon while the ribbon of 368 would be the original ribbon) is provided between an input rail (374, fig. 4) of the semiconductor die and a pad surface of a die (362, fig. 4) on which the input matching network is fabricated.
[claim 15] The power amplifier electronics of claim 14, wherein additional respective instances of the bonding ribbon are provided between an input tab of a package in which the semiconductor die is disposed and the die on which the input matching network is fabricated and between the output tab and the die on which the output matching network is fabricated (see fig. 4, where 374 in the input tab and 376 is the output tab where the ribbons would constitute 368 and 369 upon modification into the ribbons).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piel (US 2016/0198530) in view of Matsumoto (US 2015/0035080).
Piel/Matsumoto disclose the structures of claims 1 and 9 but does not expressly disclose that the output matching network is configured to provide impedance matching between a drain/collector impedance of the semiconductor die to about a 50Q to about 75Q at the output tab.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the bonding ribbon have the output matching network configured to provide impedance matching between a drain/collector impedance of the semiconductor die to about a 50Q to about 75Q at the output tab, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the amount of impedance matching affects the amount of signal reflection and affects the ability to maximize power transfer.  

Response to Arguments
Applicant's arguments filed 10-11-2022 have been fully considered but they are not persuasive. 
Applicant argues that Piel’s system is not a learning procedure because Piel only discloses an oscillator system (see [0026] and [0034]) that controls an amplifier arrangement based on monitoring/measuring signal reflection power and implementing control when thresholds are met as well as a temperature measuring transistor that makes adjustment in response to increases or decreases in temperature (see [0049]).  More importantly applicant argues that these simple monitoring/response steps are not remotely akin to a learning procedure.  Applicant, however, does not provide any rationale as to why this is the case beyond merely asserting that it is so.  Turning to applicant specification, applicant does provide examples what a learning procedure may comprise but no explanation of the metes and bounds of what a learning procedure is and is not.  On the contrary the very definition of learning is “the act or process of acquiring knowledge or skill.”  (See e.g. https://www.dictionary.com/browse/learning).  In the instant case, Piel’s system acquires knowledge as to the current temperatures and then proceeds act upon that knowledge, therefore Piel either discloses a learning procedure or the claim would be indefinite.
Applicant further argues that Piel lacks any disclosure of power cycling between high and low powers during operation.  To the contrary, [0049] refers to temperature control circuitry used detect temperature of a transistor (372 in fig. 3, and 272 in fig. 2, see e.g. [0038] which notes that fig. 3 is top view of module 252 in fig. 2 described in [0026][0034]), said transistor is part of an amplifier arrangement (370, fig. 3 and 270, fig. 2) which is used to adjust the gate bias voltage up and down (namely high and low power) in response to temperature increases and decreases.  Therefore Piel’s system discloses power cycling.
In context of applicant’s arguments attacking the motivation of the obviousness rejection, it is noted that Piel in view of Matsumoto uses not one but two rationales to combine (the other rationale that was not addressed in the response to arguments is expressly disclosed by Matsumoto), even if applicant’s arguments (to which the examiner responds to below) towards the other rationale are correct, the claims would still be rejected as obvious.
Applicant also argues that the rejection’s motivation, to reduce the amount of the space the plurality of wires takes up, for Piel in view of Matsumoto is not only conclusory but also contrary to reason.  Applicant argues that this is so because of applicant’s findings that the usage of the claimed ribbon bond was necessary over a lump on metal which applicant argues is what the examiner’s rejection in fact aims for when combining the wire bonds.   To the contrary neither Piel or Matsumoto disclose a lump on metal for these wires so it is unclear how the combination of the two can aim for something neither of the references suggest.  Piel discloses plurality of separate bonding wires, while Matsumoto discloses a bonding ribbon.  It is readily apparent that combining disparate wires into a ribbon of wires would reduce the space it would take up.  The mere fact that applicant identifies another means, lump on metal, which applicant alleges would further shrink the amount of space taken up does not affect the validity of the examiner’s rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898